Citation Nr: 0322096	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-08 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for gouty 
arthritis, currently rated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for kidney stones, 
currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1979 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, in which, the RO inter alia assigned a 
40 percent evaluation for gouty arthritis and continued a 
noncompensable evaluation for kidney stones.  The appellant 
disagreed and this appeal ensued.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).


REMAND

The Board, in December 2002, undertook additional evidentiary 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which 
became effective with respect to appeals such as this one 
that were pending before the Board on February 22, 2002.  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  That development 
included VA examinations in March 2003.  The examination 
reports are associated with the record.  

Prior to February 22, 2002, if the Board accepted evidence 
not already considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, 
the VA's regulations required the Board to refer such 
evidence to the RO for initial consideration and preparation 
of a supplemental statement of the case unless the appellant 
(or his representative) waived in writing initial 
consideration by the RO or unless the Board granted the 
benefit sought.  See 38 C.F.R. § 20.1304(c) (2001).  The 
final rule that took effect on February 22, 2002, eliminated 
that provision.  See 38 C.F.R. § 20.1304 (2002) (eliminating 
waiver requirement).  As a result of the amendments made by 
the final rule, the Board could accept or obtain evidence not 
considered by the RO when the RO decided the claim being 
appealed and consider that evidence in making its decision 
without referring that evidence to the RO for initial 
consideration or obtaining the appellant 's waiver.  
38 C.F.R. §§ 19.9(a)(2), 20.1304 (2002).  Because the Board 
could obtain or accept evidence and consider it without 
referring it to the RO for initial consideration, no 
supplemental statement of the case relating to such evidence 
needed to be issued.  Rather, the appellant was furnished a 
copy of the evidence obtained and provided with the 
opportunity to submit additional relevant evidence or 
argument within 60 days of the date of the Board's 
notification.  See 38 C.F.R. § 20.903(b).  

Before the appellant could be provided in this case with a 
notice pursuant to 38 C.F.R. § 20.903(b), the United States 
Court of Appeals for the Federal Circuit held 38 C.F.R. 
§ 19.9(a)(2) invalid partly because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of initial RO 
consideration.  The Federal Circuit found this contrary to 
the requirement of 38 U.S.C. § 7104(a) that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Under the 
law, the Board makes final decisions on appeals to the 
Secretary.  38 U.S.C.A. § 7104(a) (West 2002).  

In view of the foregoing, and to accord the appellant every 
due process consideration, this case is REMANDED for the 
following action:  

1.  The RO should review the evidence 
associated with the claims file since the 
prior supplemental statement of the case 
furnished to the appellant and his 
representative in May 2002, provide any 
additional notice or assistance required, 
and readjudicate the claims for benefits 
currently in appellate status.  

2.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
appellant, a supplemental statement of 
the case should be issued and the 
appellant and his representative provided 
with an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matters herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




